          Case 2:15-cr-00200-KJD-PAL Document 105 Filed 01/22/21 Page 1 of 1




 1                             UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEVADA
 2

 3   UNITED STATES OF AMERICA,                    )
                                                  )   Case No.: 2:15-cr-00200-KJD-PAL
 4                Plaintiff,                      )
                                                  )   ORDER
                                                  )
 5         vs.                                    )
                                                  )
 6   RAY ANDERSON,                                )
                                                  )
 7                Defendant.                      )
                                                  )
 8

 9         Based on the stipulation of counsel, the Court finds that good cause exists to

10   continue Defendant ANDERSON’s Revocation Hearing currently set for January 26,

11   2021, to ______________
               Tuesday, April ____,
                              20 2021 at ___:___
                                          10 30 a_.m.

12

13         DATED this 22nd
                      ___ day of January, 2021.

14

15                                             ______________________________________
                                               HONORABLE KENT J. DAWSON
16                                             UNITED STATES DISTRICT JUDGE

17

18

19

20

21

22

23

24
                                              3
